         Case 1:17-cv-01097-APM Document 73 Filed 05/21/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 SUSAN B. LONG & DAVID BURNHAM,                    )
                                                   )
               Plaintiffs,                         )
                                                   )
 v.                                                )
                                                           Civil Action No. 17-1097 (APM)
                                                   )
 U.S. IMMIGRATION AND CUSTOMS                      )
 ENFORCEMENT,                                      )
                                                   )
               Defendant.                          )
                                                   )

                     DEFENDANT’S DISCLOSURE OF WITNESSES

       Pursuant to the Court’s May 18, 2021, Minute Order, Defendant U.S. Immigration and

Customs Enforcement (“ICE”) advises that it intends to call as a witness Timothy Gibney, Project

Manager, Enforcement and Removal Operations. Patricia de Castro, Operations Research Analyst,

Enforcement and Removal Operations will be available.



                                       *       *       *
        Case 1:17-cv-01097-APM Document 73 Filed 05/21/21 Page 2 of 2




Dated: May 21, 2021                Respectfully submitted,

                                   CHANNING D. PHILLIPS, D.C. Bar #415793
                                   Acting United States Attorney

                                   BRIAN P. HUDAK
                                   Acting Chief, Civil Division

                             By:   /s/ Robert A. Caplen
                                   ROBERT A. CAPLEN, D.C. Bar No. 501480
                                   Assistant United States Attorney
                                   U.S. Attorney’s Office, Civil Division
                                   555 Fourth Street, N.W.
                                   Washington, D.C. 20530
                                   (202) 252-2523
                                   robert.caplen@usdoj.gov
                                   Counsel for Defendant




                                      2
